Exhibit 10.27

 

FOURTH AMENDMENT TO LEASE

 

Kissimmee, Florida

 

THIS AMENDMENT is made this 25th day of March 2002, by and between UNITED
DEVELOPMENT COMPANY LIMITED, a Florida limited partnership having a principal
place of business at 2175 Partin Settlement Road, Kissimmee, Florida 32743
(hereinafter called "Landlord") and UFP TECHNOLOGIES, INC., a Delaware
corporation having a principal place of business at 172 East Main Street,
Georgetown, Massachusetts 01833 (hereinafter called "Tenant").

 

WHEREAS, Landlord and Tenant entered into and executed a lease dated as of April
1, 1986, as extended and amended on August 1, 1991, August 1, 1996, and August
26, 1998 (the "Lease") for the Premises (as hereinafter defined) as more
particularly described therein;

 

WHEREAS, Landlord and Tenant mutually desire to amend and further extend the
lease;

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and of
ONE DOLLAR and other good and valuable consideration, Landlord and Tenant hereby
agree to amend and do hereby amend the, effective as of January 1, 2002, Lease
as follows:

 

1.                       The definition of "Premises" in Section 1.02 is deleted
in its entirety and replaced with the following:

 

Premises. Approximately 49,400 sq. feet of space in the Building.  The Land and
Building together are sometimes referred to as the "Property."

 

2.                       Article 3 of the Lease is deleted in its entirety and
replaced with the following:

 

Term.  The current extension of the Term of this Lease commenced on January 1,
2002, and shall end at midnight, December 31, 2006, both dates inclusive.

 

3.                       Section 4.02 of the Lease is deleted in its entirety
and replaced with the following:

 

Computation of Basic Rent.  The Basic Rent for the current extension of the
Lease Term shall be the sum of $149,600 per annum.

 

4.                       Section 6.04 is deleted in its entirety and replaced
with the following:

 

Increases in Taxes.  Tenant shall pay to Landlord during the Lease Term, as
Additional Rent, within thirty (30) days of written demand therefor from
Landlord, Tenant's Share of the amount by which the Taxes assessed against the
Property during any tax fiscal year (as reduced by abatements) exceeds
twenty-five thousand dollars ($25.000). If any extension Term shall terminate
without fault of the Tenant prior to the end of the then current tax fiscal
year, then said amount payable by Tenant shall be prorated.

 

--------------------------------------------------------------------------------


 

 

5.                       Article 8 is deleted in its entirety and replaced with
the following:

 

ARTICLE 8

EXTERIOR MAINTENANCE

 

8.01           Tenant shall at Tenant's expense perform all needed periodic
maintenance and minor repairs to the exterior of the Building and the structural
elements thereof (including but not limited to foundation, walls, roof, and the
like). Tenant shall at Tenant's expense perform all needed landscaping.

 

8.02           Landlord shall at Landlord's expense perform all replacements of
and major repairs to the Building and the structural elements thereof (including
but not limited to foundation, walls, roof, and the like).

 

6.                       Section 15.01 is deleted in its entirety and replaced
with the following:

 

Insurance.  Tenant shall, as Additional Rent, take out and maintain throughout
the Term the following insurance protecting Landlord and Tenant as named
insureds and with such additional insureds as Landlord from time to time

may designate, in such amounts and with such insurance companies as Tenant deems
appropriate, subject to Landlord's reasonable approval: (a) commercial general
liability insurance with so-called "broad form" endorsement insuring Landlord
and Tenant against all claims and demands for injury to or death of any person
or damage to or loss of property which may be claimed to have occurred on or
about the Property, with an initial combined single limit of at least
$2,000,000; (b) workers' compensation insurance with statutory limits covering
all of Tenant's employees working on the Property; and (c) fire and casualty
insurance with extended coverage on all buildings and improvements now existing
or hereafter erected upon the Property. Policies for all such insurance shall,
in case of loss, be first payable to the holders of any mortgages on the
property under a standard non-contributing mortgagee's clause, and shall be
deposited with the holder of such mortgage or with Landlord, as Landlord may
elect.

 

7.                       Lease cancellation option.  UFP shall have the option
to cancel the lease, provided it gives one hundred twenty (120) days written
notice and pays a fee equal to five (5) months lease payments.

 

Except as specifically amended hereby, the Lease remains in full force and
effect.

 

EXECUTED as a sealed instrument as of the date first written above.

 

TENANT: UFP TECHNOLOGIES, INC.

LANDLORD: UNITED DEVELOPMENT COMPANY LIMITED

BY:

/s/Ronald J. Lataille

 

BY:

/s/Richard L. Bailly

 

 

Name: Ronald J. Lataille

 

Name: Richard L. Bailly

 

Its:       Chief Financial Officer

 

Its:       General Partner

 

--------------------------------------------------------------------------------